Citation Nr: 1709835	
Decision Date: 03/29/17    Archive Date: 04/11/17

DOCKET NO.  09-42 455	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for an acquired psychiatric disability, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

N. Peden, Associate Counsel



INTRODUCTION

The Veteran served on active duty with the United States Marine Corps from October 1975 to April 1977.

This matter comes before the Board of Veteran's Appeals (Board) on appeal of a November 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, which denied service connection for PTSD. The Board remanded the issue on appeal for further development in October 2013. 


REMAND

The Board finds additional action is required prior to appellate review. A remand by the Board confers on a claimant, as a matter of law, the right to compliance with the remand orders. Stegall v. West, 11 Vet. App. 268 (1998). 

The October 2013 remand instructions included a request for an examination to determine if the Veteran has a psychiatric disorder that had its onset in or was aggravated during active service. The agency of original jurisdiction (AOJ) was instructed to address the feasibility of scheduling the Veteran's examination by VA personnel, prison medical providers at VA expense, or fee-basis providers contracted by VA at the prison where he is currently incarcerated. If none of those options were feasible, the AOJ was to fully explain why none of the options for this examination could be scheduled. The Board notes that there is documentation dated in April 2016 indicating that the prison was unable to transport the Veteran for examination, and documentation dated in June 2016 stating that VA examiners do not travel to perform examinations and that the RO also does not have a fee-basis provider that travels to prisons to conduct examinations. However, there is no evidence that the RO determined whether or not prison medical providers could perform the examination at VA's expense.  

As noted in the October 2013 remand, VA is obliged to provide an examination when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active service; and the record does not contain sufficient information to make a decision on the claim. 38 U.S.C.A. § 5103A (d) (West 2014). The evidence of a link between current disability and service must be competent. Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003). The threshold for finding a link between current disability and disease or injury in service is low. McLendon v. Nicholson, 20 Vet. App. 79 (2006). 

Here, the Veteran claims that he has an acquired psychiatric disorder, to include PTSD, as a result of his service, to include claimed mistreatment by his superior officers. The Veteran was originally denied service connection for PTSD based on a lack of a verified stressor. In a November 2008 memorandum, a coordinator from the U.S. Joint Service Records Research Center (JSRRC) issued a formal finding of a lack of information required to corroborate the Veteran's stressors. However, as noted in the October 2013 remand, given the other psychiatric diagnoses of record to include depression, major depressive disorder and schizophrenia, and in accordance with the ruling in Clemons, the Veteran's appeal for service connection for a psychiatric disability must be broadly construed to encompass claims for service connection for an acquired psychiatric disorder, to include PTSD. In a July 2008 correspondence, the Veteran also claimed that he has a preexisting psychiatric disorder that was permanently aggravated beyond its natural progression by service.

The Veteran's August 1975 entrance examination was negative for complaints or treatments related to a psychiatric disorder. However, a March 1977 service treatment note indicated that there was no evidence of psychosis but the impression was a character and behavior disorder that was manifested as immature personality. Further, multiple post-service treatment reports have indicated that the Veteran had a history of psychiatric treatment prior to service. For instance, a November 1996 private treatment report noted that the Veteran had a history of psychiatric treatment both as a child and an adult as he witnessed his father kill his mother and grandmother. The treating physician also noted that the Veteran had been treated at the facility in 1975 and 1983 and that he had a previous diagnosis of adjustment disorder with depressed mood. Additionally, a February 2007 VA treatment report also noted that the Veteran had undergone psychiatric treatment since 1972 due to childhood trauma. The Axis I diagnosis was chronic PTSD, severe major depressive disorder and psychosis not otherwise specified as well as cocaine, alcohol and nicotine dependence.

Accordingly, on remand the AOJ should make every attempt to provide the Veteran with an examination at his correctional facility in order to determine if he has an acquired psychiatric disability, to include PTSD, that is related to his service. Additionally, as it was shown on private and VA post-service treatment records that a psychiatric disability might have preexisted his service, a VA examiner should also provide an opinion as to whether any psychiatric disability clearly and unmistakably preexisted service, and if so, whether it was clearly and unmistakably not aggravated beyond its natural progression during service. See 38 U.S.C.A. § 1153 (West 2014). If no examination is able to be conducted, the AOJ should refer the Veteran's claims file to a qualified medical professional for a thorough review of the claims file and issuance of a medical opinion regarding the Veteran's claimed psychiatric disorder.

Accordingly, the case is REMANDED for the following action:

1. Request that the Veteran identify any recent treatment pertinent to his claim and provide information and authorization sufficient for VA to assist him in obtaining any pertinent medical records not yet associated with the record.  

2. Contact the prison where the Veteran is currently incarcerated to ascertain if the medical provider at that facility can conduct an examination of the Veteran. The purpose of the examination is to determine whether the Veteran has a psychiatric disorder that had its onset or was aggravated during active service; or if any such disorder is otherwise related to any incident of service; or whether it existed prior to service and was aggravated beyond its natural progression by service. If no such examination is possible, document this fact in the record, as well as all attempts made to schedule said examination, and notify the Veteran.

3. If it is possible for the Veteran to be examined, schedule him for an examination. The examiner must review the claims file and must note that review in the report. All pertinent testing deemed necessary should be accomplished, and the results of any such studies should be included in the examination report. 

The examiner should identify each psychiatric disorder experienced by the Veteran. If PTSD is diagnosed, the examiner should offer an opinion as to whether it is at least as likely as not (50 percent or greater probability) that PTSD is due at least in part to a verified in-service stressor event or fear of hostile action during active service. The examiner should consider and discuss the Veteran's reported history and contentions, as well as any other relevant evidence of record.

For each psychiatric disability other than PTSD present, the examiner should provide an opinion as to whether it is at least as likely as not that such disability had its onset in service or is otherwise related to service. 

The examiner should also offer an opinion as to whether any diagnosed acquired psychiatric disability both (1) clearly and unmistakably preexisted service, and (2) clearly and unmistakably was not aggravated beyond its natural progression by service. For purposes of this analysis, aggravation is defined as a permanent worsening of the non-service connected disability beyond that due to the natural disease process.

The rationale for all opinions expressed must be provided. If the examiner is unable to provide the requested opinion, he or she must explain why the opinion cannot be provided.

4. If it is not possible for the Veteran to be examined, the AOJ should arrange for the Veteran's claims file to be reviewed by a VA psychologist or psychiatrist for a medical opinion that responds to the following:

The examiner should identify each psychiatric disorder experienced by the Veteran. If PTSD is found to be present, the examiner should offer an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the PTSD is due at least in part to a verified in-service stressor event or fear of hostile action during active service. The examiner should consider and discuss the Veteran's reported history and contentions, as well as any other relevant evidence of record.

For each psychiatric disability other than PTSD found to be present, the examiner should provide an opinion as to whether it is at least as likely as not that such disability had its onset in service or is otherwise related to service. 

The examiner should also offer an opinion as to whether any diagnosed acquired psychiatric disability both (1) clearly and unmistakably preexisted service, and (2) clearly and unmistakably was not aggravated beyond its natural progression by service. For purposes of this analysis, aggravation is defined as a permanent worsening of the non-service connected disability beyond that due to the natural disease process.

The rationale for all opinions expressed must be provided. If the examiner is unable to provide the requested opinion, he or she must explain why the opinion cannot be provided.

5. Then, readjudicate the claim on appeal. If any decision is adverse to the appellant, issue a supplemental statement of the case and allow the applicable time for response. Then, return the case to the Board. 

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
CAROLINE B. FLEMING
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

